Title: Abigail Adams to Cotton Tufts, 26 April 1785
From: Adams, Abigail
To: Tufts, Cotton


     
      Dear Sir
      Auteuil 26 April May 2d. 1785
     
     It was not untill the 21 of April that your Letter of December 1st. reach’d me, tho forwarded by Mr. Elworthy the 2 of Feb’ry. Where it has lain ever since I cannot divine, as many letters from all quarters come to us weekly. The contents of yours were not so political as to have made it necessary to have detaind them so long, four hundred and fifty thousand livres anual Salary to the intendant of posts for decyphering and Copying Letters one would think a sufficient Sum to render them expert at the buisness.
     This Letter I trust will be deliverd you by my son whose departure from hence will be Soon. You will easily believe that we make a Sacrifice of our present enjoyment in consenting to his return without us. Indeed he has been so usefull that I know not what his Father will do without him, as close application to writing is become so injurious to him that he never applies himself a few hours together to his pen without Suffering for it, and there is So much Copying to do for a person in publick Life, that I think he cannot do without a secretary. But neither Mr. Adams or I are willing that our Sons should be brought up without a regular Education and some profession or Buisness by which they may honestly earn their Bread. For this purpose we have thought it best, that he should return to America and pass a Year or more at Colledge, and by obtaining a degree there be able to rank amongst his fellow citizens. Altho so long in Europe I think I may with confidence Say, that he will carry Home neither the vices or Fopperies of it. Tho he has been a Witness to the pomp and Splendour of Courts, he is I hope Republican enough to leave these Ideas in their native Soils, and to exhibit an example of prudence and frugality which he knows to be very necessary for him in order to the compleation of his and his Brothers Education. I recommend him Sir to your Friendship your care and patronage, as well as his Brother who I Suppose will enter Colledge this Year. Mr. Adams has written you upon this Subject and requested you to take the charge upon you of Supplying their expences and drawing upon him for the discharge of them. I am sensible it is an important Charge, because merely paying their Bills is not all we ask of you. We beg you to counsel and advise them as Children of your own, and we hope and trust that they will not give you any unnecessary trouble. I know that your Family is not calculated to receive them at the vacancies. I have therefore requested Mr. and Mrs. Cranch to let them make their House their Home, and Mrs. Cranch will be kind enough to take care of their linen and cloathing, for I would not over burthen one Friend. It is uncertain whether my son JQA, will be admitted to Colledge this year. The Gentlemen who examine him will judge of his qualifications and advise him with regard to his Studies, which we think if he does not enter colledge at present, he had better persue at Haverhill under the care of his uncle. You will find by conversing with him, that in many branches of knowledg he has few superiours of his age, and he has a habit of Study and application which I hope will not quit him by a Change of climate.
     With regard to our family affairs Mr. Adams has written you upon them, he has however directed me to enlarge to you upon the subject of Bills, and to request you to invest 3 or four hundred pounds sterling in them, and in that kind which you shall judge most for his advantage. I should think it might not be amiss to invest one hundred pounds in the Army certificates which tho not so valuable at present, will become so in time. But all this we leave to your judgment. I see by the publick papers that there had been some frauds practised in alterations of figures. You will not let that matter escape you I dare say. And you will be so good as to inform Mr. Adams whether it would be best to make larger purchases if he should find himself able. But of that I despair unless Congress should see fit to place the Salaries upon the former footing, nor then neither if as I have reason to apprehend Mr. Adams should be sent to England, where it is Still more expensive liveing than here. If we had a private fortune which we could afford to add, to what Congress allow, we might then be in Some measure upon a footing with the publick ministers of other powers, but it would then be, as it is now, a dissagreable Life to me. My happiness has ever been in a domestick State, in the Society of my Friends, rather than the World. In these European Countries you must either engage in a Life of dissipation and amusement, company and play continually, or you must live a retired one without any intimates, and See company only in a ceremonious Way. There are very few Foreign Ministers here who do not expend their Salarys their private fortunes and run deep into debt besides, unless like the Count d’Aranda the Spanish minister, they have the income of a prince. Judg you Sir whether Seperate from the Idea of serveing ones Country, any satisfaction or pleasure is to be derived to persons feeling, and thinking as we do. Few Ministers it is true have ever met with more Success than has Crownd Mr. Adams’s endeavours for the publick Service, but I wonder now, much more than I did before I came abroad; how he has lived through the perplexing Scenes he has had to encounter: twice it has very nearly cost him his Life, and if he should be as I fear he will appointed to England he will not have a less thorny road to tread than those which he has already past. There are many difficulties and perplexities to adjust in order to bring England and America yet together even in a commercial intercourse. The passions of both Nations instead of being cooler, appear more irritable every day: Greivious words Stir up Wrath, and perhaps our Countrymen are not sufficently aware that it is the wish of some other nations to keep us still at varience, or that the Friendship of Nations is only an other Word for interest. Mr. Adams has been so long abroad, and so largly engaged in the Field of politicks, so accustomed to “look quite through the deeds of Men,” and haveing himself no other views or desires, but those of promoteing the welfare of his Country, and laying a foundation for its permanant Glory and happiness that I think he would be more likely to succeed in England than a New Hand. I cannot therefore oppose it should he be appointed, but at the same time I must solicit to return to America next Spring unless some important unfinishd negotiation Should oblige us to a longer Stay. I think from the conversation which Mr. Adams had yesterday with Mr. Hales the British Charge des affairs that if he was in England he would be like to Succeed in obtaining the Frontier Posts, and bringing matters upon a more amicable footing. Here neitheir England or Spain will treat, and no great object can be accomplishd. If he does not Succeed in England, America will know better than now; what course to take. Mr. Adams met Mr. Hales at dinner at Count Sarsfields and fell designedly into conversation with him upon the Subject of the Frontier Posts. He ask’d him what could be the reason of the delay to surrender them. Mr. Hales replied that he could not pretend to say precisely, but he had no doubt it was the private interest of some individual officer or Trader which had heitherto studied pretences, and excuses for delay, but that he might depend upon it, there were no thought at Court, or in the Nation, of holding these posts; he said Mr. Pit was a man of the most perfect Moral Character, and of the highest Sense of publick and private honour, and would abhor every Idea of voilating the National Faith. He askd Mr. Adams if he did not think Mr. Pit a wonderfull young Man? He replied that he did, and that he had often seen with Surprize his firmness and coolness and his perfect command of himself, qualities in which he had shewn him self superiour to all his Rivals, that he seem’d to be the Man for the Salvation of the Nation if it was yet in a Salvable State, but that he did not appear to be sufficiently sensible how large a share America must have in assisting him to Save it, that he would finally miss his object, and fail in all the great projects if he did not place the intercourse with America upon a proper footing. Mr. Hales laughd and said it was very true; and as soon says he as we have Settled with Ireland, we will take you in Hand, and settle with you, upon honest and generous terms, but it is dangerous attempting too many things at once. This Mr. Hales appears to be a well informd sensible Man, he supports a good Character here. His Grace the Duke of Dorset I have not yet seen, but expect that honour soon, as he is to dine here this week, together with Mr. Hales and other company. Mr. Adams has dined with the Duke several times who has always been very civil and gracious to him. He lives very magnificiently here, the British court allow him a salary of nine thousand some say ten a year, but tis said he spends that, and his private fortune too. He keeps a publick table twice a week, and tho a sensible Man is a lover of pleasure, and some say, of Play too.
     
     
      27 April
     
     Company comeing in I broke of my writing, last evening. Mr. Jefferson came in from Paris and informd us that the March packet had arrived and that he had received some Letters, one of which from Mr. Gerry informd acquainted him that Congress had appointed Mr. Adams Minister to London. This is an event tho not unexpected, from the late Letters which have been received, yet an event which will load with cares and anxieties the Head and Heart of my Friend, subject him I suppose to many censures, and no small share of ill nature. I hope each State will do all in their power to render the burden as light as they can, by stricktly adhereing to the National Faith and honour pledged by the Treaty, that they will suffer no undue warmth to prevail, or the intrigues of any Nation to blind their eyes to the prejudice of their own.
     The Spring is opening now in great Beauty, and Auteuil begins to look Charming. The exchange of climate must be for the worse. I shall regreet that, and the loss of Mr. Jeffersons Society. In some respects I shall find myself happier in England. I expect that we shall necessarily be subject to much more company, and concequently more expence, but I will not be over anxious. Our Country will not forget their best Friends, and our Children I hope will be qualified to earn their Bread.
     What ever you find necessary to be done in our private affairs, you will do, tho you have not immediate opportunity to inform us of it. With Regard to Mr. Pratt, you will do what you think just and reasonable. And be so good as to add to the list of the poor the wife of John Hayden, the old Man who lives by the meeting house. 2 dollors to her, but at different seasons of the Year. I wish it was in my power to enlarge the sums, and increase the number. I reflect upon this trifle with more pleasure than all the Sums I am necessatated to spend here.
     My most affectionate Regards to my Aunt and cousins. Pray sir continue to write to me. Writing to my Friends and Receiveing Letters from them; is one of the highest pleasures I enjoy here. I know not when we shall be obliged to leave this Country, as no official account has yet reachd us, nor any commission, but I suppose Congress see so fully the necessity of adjusting their affairs in England, that they will not delay the Matter. Your next Letters you will address to London and to Mr. Adams as Minister there. Nabby sends her duty to you and my Aunt. She is well, and a Good child. I hope she will ever be a happy one, and to this purpose sir I wish you to give advise to a Young Friend of hers, when ever you see it necessary. I was not without anxiety, as every thoughtfull young person must be, when they are going to connect themselves for Life, when I changed a Single for a Married State. I need not say to you Sir that my own union has been of the happiest kind, but I am not the less desirious that my daughters should prove so too, tho I have had more fears and more anxieties for her than ever I felt for myself. This Sir is between ourselves. I will leave my Letter open untill my Son goes and possibly I may fill my paper.
      
     
      May 10th
     
     Mr. Adams has received his commission and we must hasten to arrange our affairs as soon as possible. We talk of going the 20th. I hope however not quite so soon, tho the nature of the Buisness is such as requires an immediate attention, and we shall make no unnecessary delay. Mr. Adams is full of anxiety. If he does not succeed it will not be oweing to any want of application or endeavours for the publick service. The Duke of Dorset has been so polite as to tell him, that either in a publick or private capacity he should be happy to serve him. Mr. Smith the Secretary of Legation has not yet arrived. Dr. Franklin has received leave to return and talks of going out in july, but with his disorder I cannot conceive how he will bear a voyage.
     By my son I have sent you 50 pounds Lawfull Money, part of which is money which I brought with me, but not passing neither here or in England I thought it best to return it, to America. With this money which I call mine I wish you to purchase the most advantageous Bills and keep them by themselves. If hereafter I should be able to add to it, I may establish a little fund for my pensioners.
     My Son will give you all the politicks of the Day. Yours
     
      A A
     
     
      PS. As there is a communication between the Medical Society of Paris and Boston I thought it might not be amiss for the improvement of one of its members to communicate the inclosed, as a Specimen for his future practise. It is usual for Physicians when they attend any person of character to write daily as you see, and very particularly the Symptoms of their paitients. A Lady who is my Neighbour being very sick, I sent frequently to inquire after her and have a collection of such kind of Billets in replie.
     
    